Citation Nr: 0318210	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  02-07 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for chronic bilateral 
hip disability.

2.  Entitlement to service connection for chronic disability 
of the knees.

3.  Entitlement to service connection for the residuals of 
bilateral shin splints, claimed as bilateral lower extremity 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran had active military service from March 1989 to 
May 1989 and from March 1996 to January 1998.

The case initially came before the Board of Veterans' Appeals 
(Board) from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Oakland, California.

The Board notes that the veteran presented testimony during a 
hearing on appeal at the RO before the undersigned Veterans 
Law Judge (VLJ) in January 2003.  A copy of the hearing 
transcript issued following the hearing is of record.

Additionally, in the April 2002 substantive appeal and during 
the January 2003 hearing before the undersigned VLJ, the 
veteran requested consideration of claims for service 
connection for degenerative joint disease, arthritis, tumors, 
muscle spasms, swelling, plantar faciitis and pes planus, as 
well as claims for increased ratings for the service-
connected right ankle disability and for residuals of a right 
thumb fracture.  As the only issues currently before the 
Board are those set forth on the title page of this decision, 
these matters are referred to the RO for appropriate action.


REMAND

A determination has been made that additional development is 
necessary in the current appeal regarding the issues 
described in the title page of this remand.  Accordingly, 
further appellate consideration will be deferred and this 
case is REMANDED for the following actions:

1.  Please ensure compliance with the 
duty to assist, documentation and 
notification requirements set forth by 
the Veterans Claims Assistance Act 
(VCAA), specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)), as well as the 
holdings in Quartuccio v. Principi, 16 
Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002).  The 
claims file must include documentation 
that there has been compliance with the 
VA's redefined duties to notify and 
assist a claimant as set forth in the 
VCAA and as specifically affecting the 
issues on remand.

2.  Contact the veteran and request that 
she provide a list of the names and 
addresses of all doctors and medical care 
facilities (hospitals, HMOs, etc.) who 
have treated her for the claimed 
disorders of the hips, knees and shin 
splints.  Provide the veteran with 
release forms and ask that a copy be 
signed and returned for each health care 
provider identified and whose treatment 
records are not already contained within 
the claims file.  When the veteran 
responds, obtain records from each health 
care provider she identifies (except 
where VA has already made reasonable 
efforts to obtain the records from a 
particular provider).  If these records 
can't be obtained and there is no 
affirmative evidence that they don't 
exist, inform the veteran of the records 
that the RO was unable to obtain, 
including what efforts were made to 
obtain them.  Also inform the veteran 
that adjudication of the claims will be 
continued without these records unless 
she is able to submit them.  Allow an 
appropriate period of time within which 
to respond.  Furthermore, the veteran 
should be specifically informed as to 
what portion of evidence she is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating her claims, per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

3.  The RO should request that the 
veteran provide information as to the 
dates of any treatment for the claimed 
disorders of the hips, knees and shin 
splints at any VA medical facility since 
discharge from service in January 1998 to 
the present.  All identified treatment 
records from any reported VA medical 
facility not already contained within the 
claims file should be obtained and 
associated with the claims file, 
including any relevant treatment records 
from the Fresno and Los Angeles VA 
Medical Centers.  If the search for the 
above records has negative results, the 
claims file must be properly documented 
with information obtained from the VA 
facility(ies).  Furthermore, the veteran 
should be specifically informed as to 
what portion of the evidence she is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating her claims.  
Per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

4.  The veteran should be scheduled to 
undergo a VA examination  performed by an 
orthopedist to evaluate the nature, 
severity, and etiology of the claimed 
disorders of the hips, knees and shin 
splints.  If no such disorders are 
currently found, the examiner should so 
indicate.  The claims folder must be made 
available to and be thoroughly reviewed 
by the examiner in connection with the 
examination.  The examiner should 
indicate in the examination report that 
the claims file was reviewed.  All 
necessary tests and studies should be 
conducted in order to render a diagnosis 
of the claimed disorders.  Following an 
examination of the veteran and a review 
of all of his medical records and 
history, the physician should render an 
opinion as to whether it is at least as 
likely as not that the claimed disorders 
of the hips, knees and shin splints are 
etiologically related to the various in-
service complaints/treatments for knees, 
hips and ankle pain, as well as his April 
1997 bone scan showing she was positive 
for bilateral lower extremities overuse 
injuries.  Additionally, the physician 
should render an opinion as to whether it 
is at least as likely as not that any 
current diagnoses of disorders of the 
hips, knees and shin splints became 
manifest during her active service, were 
incurred in or aggravated during her 
active service, are causally or 
etiologically related to a service-
connected disability, and/or are 
otherwise related to her active service 
or to any incident of service.  It is 
requested that the examiner reconcile any 
contradictory evidence regarding the 
etiology of the claimed disorders of the 
hips, knees and shin splints.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

5.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Remand instructions of the Board are 
neither optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

6.  After completion of the above, the 
veteran's claims of service connection 
for chronic bilateral hip disability, 
chronic disability of the knees, and the 
residuals of bilateral shin splints 
should be readjudicated.  If the 
determinations remain unfavorable to the 
veteran, she should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2002) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran is free to submit any additional evidence she 
desires to have considered in connection with the current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the veteran until she is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




